                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 JAMES EDWARD MOORE,                               )
                                                   )
            Petitioner,                            )
                                                   )
 v.                                                )              No.: 1:18-CV-233-HSM-SKL
                                                   )
 BRADLEY COUNTY JUSTICE CENTER                     )
 & SHERIFF’S OFFICE,                               )
                                                   )
            Respondent.                            )

                                  MEMORANDUM OPINION

       The Court is in receipt of a pro se prisoner’s petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc.

4]. As it appears from the motion for leave to proceed in forma pauperis that Petitioner lacks

sufficient financial resources to pay the $5.00 filing fee, this motion [Id.] will be GRANTED. For

the reasons set forth below, however, this action will be DISMISSED without prejudice.

       Petitioner labelled his petition a motion for habeas corpus relief [Doc. 1 p. 1].          This

petition, however, is subject to summary dismissal because Petitioner is challenging the conditions

of his confinement. Specifically, Petitioner alleges that the jail is overcrowded, the food at the jail

is bad, and the showers at the jail have black mold [Id. at 2].

       Prisoners must pursue claims that challenge the fact or duration of their imprisonment

through a petition for a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Habeas corpus relief is not available, however, to prisoners who are complaining only of the

conditions of their confinement or mistreatment during their legal incarceration. See Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004). Petitioner’s complaints about the conditions of his

confinement “do not relate to the legality of the petitioner’s confinement, nor do they relate to the
legal sufficiency of the criminal court proceedings which resulted in the incarceration of the

petitioner.” Maddux v. Rose, 483 F. Supp. 661, 672 (E.D. Tenn. 1980). Thus, such claims “fall

outside of the cognizable core of habeas corpus relief” and are properly brought under 42 U.S.C.

§ 1983. Hodges v. Bell, 170 F. App’x 389, 393 (6th Cir. 2006); Austin v. Bell, 927 F. Supp. 1058,

1066 (M.D. Tenn. 1996).

       Although pro se litigants are treated to less stringent pleading formalities, courts still

require such litigants to meet basic pleading standards. Wells v. Brown, 891 F.2d 591, 594 (6th

Cir.1989). Further, the Sixth Circuit has held that where, as here, the claims about the conditions

of confinement are not cognizable in an action under § 2254, the district court must dismiss the

habeas action without prejudice. Martin, 391 F.3d at 714.

       The Court must now consider whether to issue a certificate of appealability (“COA”),

should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may

appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

issued where a Petitioner has made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a procedural basis without

reaching the underlying claim, a COA should only issue if “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). The Court finds that jurists of reason would not debate

the Court’s finding that Petitioner’s claims are not cognizable under § 2254.

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. Fed. R. App. P. 24.




                                                  2
AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

E N T E R:


                                    /s/ Harry S. Mattice, Jr._______
                                   HARRY S. MATTICE, JR.
                                UNITED STATES DISTRICT JUDGE




                            3
